DETAILED ACTION
Claims 1-12 are presented for examination.
This is a Non-Final Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of Patent No. US 8,370,293.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 11,100,176
1, 8 and 15
1, 5 and 8
2, 6 and 10
2, 6 and  9
3, 7 and 11
3, 7 and 10
4, 8 and 12
4


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 rejected under 35 U.S.C. 103 as being unpatentable over Gargone (US 2001/0047279) in view of  Bayless (US 2010/0005079) further in view of Ethington et al. (US 8,688,579)
Claim 1: Gargone teaches, a system to customize electronic records associated with a distributed communication network via an automated back-end application computer server (Abstract), comprising:
(a)    a relational database management system database (Fig 20-22 teaches relational database tables; based on Fig 1 wherein the system utilizes these database tables);
(b) a data dictionary (Paragraph [0089] – data dictionary);
(c) a template database containing electronic record layout information (Paragraph [0093] – template usage to generate reports)
(d) a data format relationship database (Paragraph [0086] – different format relationships, based on different data sources);
 (e)    a plurality of database tables linked to the relational database management system database (Fig 20 – teaches linked database tables);
(f)    a communication port to facilitate access to the relational database management system database and the plurality of database tables via the distributed communication network (Fig 6a-b – teaches a business representation of the configuration operational flow of the architecture’s reconciliation embodiment teaching distributed network containing distributed data (database tables)); and
(g)    the back-end application computer server, coupled to the communication port, programmed to:
(i)    retrieve electronic record layout information from the template database, (ii)    access information from the plurality of linked database tables via the relational database management system database, (vi)    transmit the customized electronic record to be rendered via an interactive user interface display (Paragraphs [0093], [0097] Figs 7 & 9- teaches a user defining how to reconcile data from different sources to create an electronic file; utilizing a user template layout):
the customized electronic record comprises a human-readable risk management document associated with an asset (Paragraph [0037] –database medical records, financial information, and other restricted data,– are associated with risk management assets, as represented due to protective laws, such as HIPAA, GPA, FERP compliance, Bayliss);
Gargone does not explicitly teach, 
(iii) retrieve image data to be inserted into a customized electronic record from a third-party source, (iv) execute a data verification process to ensure that the retrieved image data received from the third-party source is all of : (1) complete image data, (2) up-to-date image data and (3) image data that has not become corrupt, (v) utilize pre-determined logic associated with the plurality of linked tables, including logic that requires matching both a first pointer and a second pointer within a single pair of linked tables, to automatically insert accessed data into the customized electronic record in accordance with the electronic record layout information, information in the data dictionary and information in the data format relationship database;
wherein: said inserting is performed upon initiation by an operator, said initiation occurring by the operator executing a document creation tool;
Bayliss teaches, 
 (v)    utilize pre-determined logic associated with the plurality of linked tables, including logic that requires matching both a first pointer and a second pointer within a single pair of linked tables, to automatically insert accessed data into the customized electronic record in accordance with the electronic record layout information; (Abstract, Paragraph [0075] – relational database management system, [0115] – teaches matching a record based on utilizing a template to insert records including a collection of linked records to generate a universal file);
said inserting is performed upon initiation by an operator (periodic basis (Paragraph [0114] & [0115]-[0116] & [0191] – teaches creation of a universal file or database; wherein the accessed data based on a batch or query is identified and inserted based on a linking operation during a search operation, wherein the search operation has an operator such as Fig 3a (301) and/or Fig 5/515, 520, Bayliss).
Ethington teaches, 
(iii) retrieve image data to be inserted into a customized electronic record from a third-party source, (iv) execute a data verification process to ensure that the retrieved image data received from the third-party source is all of : (1) complete image data, (2) up-to-date image data and (3) image data that has not become corrupt; … said initiation occurring by the operator executing a document creation tool (Figs 2C, 2D 2E-G – teaches image validation, wherein you can have validation errors, such as invalid image format or misalignment from a third-party source, Col 9: lines 43-56 teaches - once the check is uploaded the MultiCorp inspects check image at a remote deposit server and assess whether the check image is qualified for remote deposit (i.e. up to date image data))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Gargone’s invention to be a utilize a template layout to match database fields to be collected into universal file based on the template as taught by Bayliss, as well as, utilization of check image creation for deposits as taught by Ethington to update records,  because, Gargone, Bayliss and Ethington are in the same field of endeavor of generating reports, and by combining the arts would allow Gargone to utilize templates to speed search and retrieval to generate reports based on field matching as taught by Bayliss thereby improving search processing speed  (Paragraph [0120], Bayliss) based on updated records (Abstract, Ethington).


2. The combination of Gargone and Bayliss teach, The system of claim 1, wherein at least one of the relational database management system database and the plurality of database tables are associated with all of: (i) the template (Paragraph [0093] – template usage to generate reports, Gargone), (ii) visual basic for applications code (Paragraph [0221] – Visual basic code, Bayliss), (iii) structured query language data (Paragraph [0075] – SQL, Bayliss), (iv) a data dictionary (Paragraph [0089] – data dictionary, Gargone), and (v) financial parameters (Paragraph [0037] - financial information, Bayliss).

3. The combination of Gargone and Bayliss teach, The system of claim 1, wherein the automated back-end application computer server is associated with an open source platform accessed by a plurality of third party entities to create customized electronic records (Paragraph [0037] – third party, Bayliss).

4. The combination of Gargone and Bayliss teach, The system of claim 1, wherein the human-readable risk management document is further associated with sections including each of: (i) a valuation, (ii) a yield curve/spread, (iii) a day count description, and (iv) a credit description (Paragraph [0037] –financial information are associated with risk management assets, as representated due to protective laws, such as GPA  compliance, would include information such as valuation/a credit worthiness of a user based on financial documents, Bayliss).

Claims 5-12 are similar to claims 1-4 hence rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159